Interim De4iiibn . #1459

MATTER or Sturnmexo
:./11r.f!ecticin 212 (e)- Proceedings
A-13184458

Decided by District Director March 10,

1965

Since- compliance with the .2-year-foreign-residence requirement of section
212(e), Immigration and Nationality Act, as amended, would result in exceptional hardship to his United States citizen wife and 4 citizen children, a
waiver thereof is granted an exchange visitor who has been unable to support his family in the Philippines; who are living with his relatives under
unsatisfactory and virtually destitute conditions; whose wife has baon
unable to 'obtain employment in the Philippines and has no relative able to
render financial assistance; whose oldest child requires corrective surgery
for which applicant is without funds and facilities are unavailable in the
area of his residence in the Philippines; and who has been offered a position in the United States and his salary therefrom and available medical
facilities would enable his child to have the corrective surgery without further extensive• delay.

The applicant, Dr Antonio Borromeo Santillano, a physician, is
a 32-year-old citizen of the Philippines. He entered the United
States no an exchange alien on December 3, 1957, for an internship
and residency, in medicine. He interned at Deaconess Hospital, St.
Louis, Missouri. His internship was followed by residencies at St.
John's Mercy Hospital in St. Louis from July 1959 to June 1961, and
at Bronx Municipal Hospital Center in New York City from that
time until June 1963. He departed from the United States on May
7, 1964, and is now in the Philippines.
Dr. Santillano .filed an application for a waiver of .the foreignresidence requirement of section 212(e) of the Immigration and Nationality:Act on August 3, 1964. He is married to a citizen of the
United States and has four United States citizen children, ranging
In age from one to five years. His wife and children reside with

him in the Philippines.
Dr. Santillano has been unable to support his family in the Philippines. They are living with his relatives under unsatisfactory conditions and lire virtually destitute. Mrs. Santillano has been unable
146

Interim Decision #1459
to obtain employment- in the Philippines and has no relative in the
United States who is able to give financial help.
X-rays of the •oldest child shortly before the child's departure
from the'United States dieblosed a congenital defast which permits
the intestines to . protrude into the chest •cavitY. This condition has
resulted in curvature of the spine, which will become progressively
worse without thoracic surgery. There ark no facilities in the Philippines in the area where the applicant and his family reside to do
this type of surgery, and the applicant is without funds to pay for
such surgery. • . •
Dr. Santillano has been offered a position as a pathologist at SA:
John's Mercy Hospital. in St. Louis. His salary and the medical
facilities available would enable his oldest child to .have .the core
restive surgery required without further extensive delay.
In view of the foregoing, it has.been determined tha it compliance
with the foreign-residence requirement of sectiok212(e) of the Imi
migration and Nationality Act would impose exceptional hardship
upon. theipplicant's United States citizen wife. andohildren. The
Secretary of State recommends that a waiver of this requirement be
granted. Therefore, the following order is entered.
ORDER: It is ordered that the application of Dr. Antonio Borromeo Santillano for a waiver of the two-year foreign residence requirement of section 212(e) of the Immigration and Nationality Act
be and is hereby granted pursuant to the authority contained in AO
statute.

147

